DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-18 are pending. 

Response to Arguments

3.	Applicant's arguments pages 11-13 filed 02/25/2021 have been fully considered but they are not persuasive. 

Although it appeared the proposed amendment may overcome the prior rejection, under further examination it is the Examiner’s position that Aiken discloses wherein the data forwarding apparatus includes an operating system kernel bridge (Aiken, Figure 3, 120, [0038], Intermediate network driver 120), a first and a second network adaptor driver (Aiken, Figure 3, 61, 62, [0033], The wire-based NIC driver 61 and the wireless NIC driver 62), a first and a second port (Aiken, Figure 3, 124, 125, [0052], [0038], The port/protocol interfaces 124, 125), and a first and a second network adaptor (Aiken, Figure 3, 53, 54, [0041], The wire-based NIC 53 and the wireless NIC 54), and wherein the first network adaptor driver is in communication with the first network adapter (Aiken, Figure 3, 53, 61, [0033], The wire-based NIC driver 61 in communication with the wire-based NIC 53) and the first port (Aiken, Figure 3, 61, 124, [0052], [0038], The wireless NIC driver 61 communicating with the port/protocol interface 124), and the second network adaptor driver is in communication with the second network adapter (Aiken, Figure 3, The wireless NIC driver 62 in communication with the wireless NIC 54) and the second port (Aiken, Figure 3, 124, 125, [0052], [0038], The wireless NIC driver 62 communicating with the port/protocol interface125). For these reasons, the 35 USC 103 rejection is maintained. 

    PNG
    media_image1.png
    872
    643
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leake et al, US 2014/0214761 hereafter Leake in view of Aiken et al, US 2002/0087710 English Translation attached) hereafter Shenzhen. 

As for claim 1, Leake discloses:
A data forwarding method based on an operating system kernel bridge for a data forwarding apparatus, comprising: 
In response to receiving by the first port a data packet (Leake, [0003], [0043], When a first network port of the host computing device receives a data packet), reading by the first network adapter driver corresponding to the first port to read the to-be-forwarded data packet (Leake, [0003]-[0005], Reading/executing a device driver corresponding to the first NIC/port to read/input/process the data packet)
the network adapter cache storing address forwarding information obtained from the operating system kernel bridge (Leake, FIG. 5, 518, FIG. 7B,  [0017], [0047], [0048], The forwarding information database in the ASIC switch device storing address information obtained from the forwarding information database in the operating system kernel ); in response to the determining the address forwarding information corresponding to the data packet is found, the second port for forwarding the data packet based on the found address forwarding information, and directly sending the data packet to the second port (Leake, [0014], [0018], [0019], [0020] When the address information corresponding to the packet/frame is found, the second NIC/port for forwarding the packet/frame is determined from the found address and directly sending the packet/frame to the second NIC/port).  



However, Aiken discloses wherein the data forwarding apparatus includes an operating system kernel bridge (Aiken, Figure 3, 120, [0038], Intermediate network driver 120), a first and a second network adaptor driver (Aiken, Figure 3, 61, 62, [0033], The wire-based NIC driver 61 and the wireless NIC driver 62), a first and a second port (Aiken, Figure 3, 124, 125, [0052], [0038], The port/protocol interfaces 124, 125), and a first and a second network adaptor (Aiken, Figure 3, 53, 54, [0041], The wire-based NIC 53 and the wireless NIC 54), and wherein the first network adaptor driver is in communication with the first network adapter (Aiken, Figure 3, 53, 61, [0033], The wire-based NIC driver 61 in communication with the wire-based NIC 53) and the first port (Aiken, Figure 3, 61, 124, [0052], [0038], The wireless NIC driver 61 communicating with the port/protocol interface 124), and the second network adaptor driver is in communication with the second network adapter (Aiken, Figure 3, The wireless NIC driver 62 in communication with the wireless NIC 54) and the second port (Aiken, Figure 3, 124, 125, [0052], [0038], The wireless NIC driver 62 communicating with the port/protocol interface125), and determining the second network is target network adapter driver for forwarding the data packet based on the found address forwarding information, and directly sending the data packet to the target network adapter driver, such that the target network adapter driver forwards the data packet through a second port (Aiken, [0071], [0051]-[0055], [0088], [0089], Determining a NIC driver (61, 150, 62) from among a plurality of NIC drivers for forwarding the packet based on the address found in the forwarding database and directly sending the packet to the determined NIC driver such that the determined NIC driver forwards the data packet through a NIC/port (53, 152, 54)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leake with wherein the data forwarding apparatus includes an operating system kernel bridge, a first and a second network adaptor driver, a first and a second port, and a first and a second network adaptor, and wherein the first network adaptor driver is in communication with the first network adapter and the first port, and the second network adaptor driver is in communication with the second network adapter and the second port and determining the second network is target network adapter driver for forwarding the data packet based on the found address forwarding information, and directly sending the data packet to the target network adapter driver, such that the target network adapter driver (Aiken, [0015], [0016]). 

The combination of Leake and Aiken do not explicitly disclose read the to-be-forwarded data packet from a network adapter cache corresponding to the first port, searching the address forwarding information in the network adapter cache for address forwarding information corresponding to the data packet.

However, Shenzhen discloses read the to-be-forwarded data packet from a network adapter cache corresponding to the first port, searching the address forwarding information in the network adapter cache for address forwarding information corresponding to the data packet (Shenzhen, [0019], [0032], Process/read the packet/frame from the fast forwarding rule cache table corresponding to the first port/NIC, searching/matching the address in the fast forwarding rule cache table for forwarding information corresponding to the packet).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Leake and Aiken with read the to-be-forwarded data packet from a network adapter cache corresponding to the first port, searching the address forwarding information in the network adapter cache for address forwarding information corresponding to the data packet as taught by Shenzen to provide improved efficiency by fast forwarding of data packets. 

As for claim 2, Aiken discloses:
The determining the second network is target network adapter driver for forwarding the data packet based on the found address forwarding information comprises: searching for a corresponding port based on the found address forwarding information; and determining a network adapter driver associated with the corresponding port as the target network adapter driver, the corresponding port being the second port (Aiken, [0071], [0055], [0088], [0089],   Determining a NIC driver (61, 150, 62) from among a plurality of NIC drivers for forwarding the packet based on the address found in the forwarding database, searching for a port and determining the NIC driver associated with the NIC port (53, 152, 54)).  

As for claim 3, Leake discloses:
The address forwarding table (Leake, [0051], [0052], FIG. 4A, FIG. 8A, The routing information stored in cache) comprises: obtaining a destination address corresponding to the data packet [0011]- [0014], FIG. 3A, FIG. 4A, Receiving the destination address of the packet); and searching, based on the destination address, an address forwarding table for an address forwarding entry corresponding to the destination address (Leake, [0011]- [0013], FIG. 3A, FIG. 4A, Look up/searching, based on the destination address, the routing table for an address for forwarding the packet which corresponds to the destination).  

As for claim 4, Aiken discloses:
(Aiken, FIG. 6,  [0071], [0072], [0088], [0089], Directly sending the data packet to the second/selected NIC driver by sending the data packet through the intermediate network driver corresponding to the first NIC and the second NIC. The Examiner interprets any of the NICs (53, 152, 54) could correspond to either of the first port or second port and any of the NIC drivers (61, 150, 62) could correspond to the target network adapter driver).  

As for claim 5, the combination of Leake and Aiken does not explicitly disclose:
In response to determining when the address forwarding information corresponding to the data packet is not found, sending the data packet to the operating system kernel bridge, such that the operating system kernel bridge forwards the data packet.  

However, Shenzhen discloses in response to determining when the address forwarding information corresponding to the data packet is not found, sending the data packet to the operating system kernel bridge, such that the operating system kernel bridge forwards the data packet (Shenzhen, [0019], [0032], In response to determining the forwarding information for the packet is not found, returning/sending the packet to the linux network protocol stack which forwards the packet).



As for claim 6, Leake discloses:
Before reading the data packet from the network adapter cache, further comprising: copying address forwarding information of the operating system kernel bridge; and 25storing the copied address forwarding information into the network adapter cache (Leake, FIG. 5, 518, FIG. 7B, [0017], [0047], [0048], Retrieving/copying the forwarding information from the kernel database and updating/storing the retrieved address into the forwarding information database in the ASIC switch device).

As for claim 7, Leake discloses:
A data forwarding apparatus based on an operating system kernel bridge, comprising: a plurality of ports (Leake, FIG. 5, 500, 512, 514, [0034], [0035], The host computing device including a network ports 512, 514); a memory storing computer program instructions; and a processor coupled to the memory and, when executing the computer program (Leake, FIG. 5, 500, 506, [0034], [0035], The host computing device including a memory 506 storing instructions executed by the processor) instructions, configured to perform:
In response to receiving by the first port a data packet (Leake, [0003], [0043], When a first network port of the host computing device receives a data packet), executing a network adapter driver corresponding to the first port to read the to-be-forwarded data packet (Leake, [0003]-[0005], Executing a device driver corresponding to the first NIC/port to read/input/process the data packet)
the network adapter cache storing address forwarding information obtained from the operating system kernel bridge (Leake, FIG. 5, 518, FIG. 7B,  [0017], [0047], [0048], The forwarding information database in the ASIC switch device storing address information obtained from the forwarding information database in the operating system kernel ); when the address forwarding information corresponding to the data packet is found, the second port for forwarding the data packet based on the found address forwarding information, and directly sending the data packet to the second port (Leake, [0014], [0018], [0019], [0020] When the address information corresponding to the packet/frame is found, the second NIC/port for forwarding the packet/frame is determined from the found address and directly sending the packet/frame to the second NIC/port).  

Leake does not explicitly disclose wherein the data forwarding apparatus includes an operating system kernel bridge, a first and a second network adaptor driver, a first and a second port, and a first and a second network adaptor, and wherein the first network adaptor driver is in communication with the first network adapter and the first 

However, Aiken discloses wherein the data forwarding apparatus includes an operating system kernel bridge (Aiken, Figure 3, 120, [0038], Intermediate network driver 120), a first and a second network adaptor driver (Aiken, Figure 3, 61, 62, [0033], The wire-based NIC driver 61 and the wireless NIC driver 62), a first and a second port (Aiken, Figure 3, 124, 125, [0052], [0038], The port/protocol interfaces 124, 125), and a first and a second network adaptor (Aiken, Figure 3, 53, 54, [0041], The wire-based NIC 53 and the wireless NIC 54), and wherein the first network adaptor driver is in communication with the first network adapter (Aiken, Figure 3, 53, 61, [0033], The wire-based NIC driver 61 in communication with the wire-based NIC 53) and the first port (Aiken, Figure 3, 61, 124, [0052], [0038], The wireless NIC driver 61 communicating with the port/protocol interface 124), and the second network adaptor driver is in communication with the second network adapter (Aiken, Figure 3, The wireless NIC driver 62 in communication with the wireless NIC 54) and the second port (Aiken, Figure 3, 124, 125, [0052], [0038], The wireless NIC driver 62 communicating with the port/protocol interface125), and determining the second network is target network adapter driver for forwarding the data packet based on the found address forwarding (Aiken, [0071], [0051]-[0055], [0088], [0089], Determining a NIC driver (61, 150, 62) from among a plurality of NIC drivers for forwarding the packet based on the address found in the forwarding database and directly sending the packet to the determined NIC driver such that the determined NIC driver forwards the data packet through a NIC/port (53, 152, 54)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leake with wherein the data forwarding apparatus includes an operating system kernel bridge, a first and a second network adaptor driver, a first and a second port, and a first and a second network adaptor, and wherein the first network adaptor driver is in communication with the first network adapter and the first port, and the second network adaptor driver is in communication with the second network adapter and the second port and determining the second network is target network adapter driver for forwarding the data packet based on the found address forwarding information, and directly sending the data packet to the target network adapter driver, such that the target network adapter driver forwards the data packet through a second port as taught by Aiken to provide more efficient packet processing and more efficient packet buffering (Aiken, [0015], [0016]). 

The combination of Leake and Aiken do not explicitly disclose read the to-be-forwarded data packet from a network adapter cache corresponding to the first port, 

However, Shenzhen discloses read the to-be-forwarded data packet from a network adapter cache corresponding to the first port, searching the address forwarding information in the network adapter cache for address forwarding information corresponding to the data packet (Shenzhen, [0019], [0032], Process/read the packet/frame from the fast forwarding rule cache table corresponding to the first port/NIC, searching/matching the address in the fast forwarding rule cache table for forwarding information corresponding to the packet).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Leake and Aiken with read the to-be-forwarded data packet from a network adapter cache corresponding to the first port, searching the address forwarding information in the network adapter cache for address forwarding information corresponding to the data packet as taught by Shenzen to provide improved efficiency by fast forwarding of data packets. 

As for claim 8, Aiken discloses:
Selecting the second port based on the found address forwarding information; and determining a network adapter driver the second network adapter second port (Aiken, [0071], [0055], [0088], [0089], Determining a NIC driver (61, 150, 62) from among a plurality of NIC drivers for forwarding the packet based on the address found in the forwarding database, searching for a port and determining the NIC driver associated with the NIC port (53, 152, 54)).  

As for claim 9, Leake discloses:
Obtaining a destination address corresponding to the data packet (Leake, [0011]- [0014], FIG. 3A, FIG. 4A, Receiving the destination address of the packet); and searching, based on the destination address, the address forwarding table for an address forwarding entry corresponding to the destination address (Leake, [0011]- [0013], FIG. 3A, FIG. 4A, Look up/searching, based on the destination address, the routing table for an address for forwarding the packet which corresponds to the destination).  

As for claim 10, Aiken discloses:
The directly sending the data packet to the target network adapter driver comprises: sending the data packet to the target network adapter driver through a communications channel between the first network adapter driver corresponding to the first port and the target network adapter driver (Aiken, FIG. 6,  [0071], [0072], [0088], [0089], Directly sending the data packet to the second/selected NIC driver by sending the data packet through the intermediate network driver corresponding to the first NIC and the second NIC. The Examiner interprets any of the NICs (53, 152, 54) could correspond to either of the first port or second port and any of the NIC drivers (61, 150, 62) could correspond to the target network adapter driver).  

As for claim 11, the combination of Leake and Aiken does not explicitly disclose:
In response to determining when the address forwarding information corresponding to the data packet is not found, sending the data packet to the operating system kernel bridge, such that the operating system kernel bridge forwards the data packet.  

However, Shenzhen discloses in response to determining when the address forwarding information corresponding to the data packet is not found, sending the data packet to the operating system kernel bridge, such that the operating system kernel bridge forwards the data packet (Shenzhen, [0019], [0032], In response to determining the forwarding information for the packet is not found, returning/sending the packet to the linux network protocol stack which forwards the packet).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Leake and Aiken with in response to determining when the address forwarding information corresponding to the data packet is not found, sending the data packet to the operating system kernel bridge, such that the operating system kernel bridge forwards the data packet as taught by Shenzhen to provide improved efficiency by fast forwarding of data packets. 

As for claim 12, Leake discloses:
(Leake, FIG. 5, 518, FIG. 7B, [0017], [0047], [0048], Retrieving/copying the forwarding information from the kernel database and updating/storing the retrieved address into the forwarding information database in the ASIC switch device).

As for claim 13, Leake discloses:
A non-volatile computer readable storage medium storing computer program instructions executable by at least one processor (Leake, FIG. 5, 500, 506, [0034], [0035], The host computing device 500 including a memory 506 storing instructions executed by the processor) to perform:
In response to receiving by the first port a data packet (Leake, [0003], [0043], When a first network port of the host computing device receives a data packet), reading by the first network adapter driver the data packet (Leake, [0003]-[0005], Executing a device driver corresponding to the first NIC/port to read/input/process the data packet) from the network adapter cache storing address forwarding information obtained from the operating system kernel bridge (Leake, FIG. 5, 518, FIG. 7B,  [0017], [0047], [0048], The forwarding information database in the ASIC switch device storing address information obtained from the forwarding information database in the operating system kernel ); 
in response to determining the address forwarding information corresponding to the data packet is found, the second port for forwarding the data packet based on the found address forwarding information, and directly sending the data packet to the (Leake, [0014], [0018], [0019], [0020] When the address information corresponding to the packet/frame is found, the second NIC/port for forwarding the packet/frame is determined from the found address and directly sending the packet/frame to the second NIC/port).  

Leake does not explicitly disclose wherein the data forwarding apparatus includes an operating system kernel bridge, a first and a second network adaptor driver, a first and a second port, and a first and a second network adaptor, and wherein the first network adaptor driver is in communication with the first network adapter and the first port, and the second network adaptor driver is in communication with the second network adapter and the second port and determining the second network is target network adapter driver for forwarding the data packet based on the found address forwarding information, and directly sending the data packet to the target network adapter driver, such that the target network adapter driver forwards the data packet through a second port.

However, Aiken discloses wherein the data forwarding apparatus includes an operating system kernel bridge (Aiken, Figure 3, 120, [0038], Intermediate network driver 120), a first and a second network adaptor driver (Aiken, Figure 3, 61, 62, [0033], The wire-based NIC driver 61 and the wireless NIC driver 62), a first and a second port (Aiken, Figure 3, 124, 125, [0052], [0038], The port/protocol interfaces 124, 125), and a first and a second network adaptor (Aiken, Figure 3, 53, 54, [0041], The wire-based NIC 53 and the wireless NIC 54), and wherein the first network adaptor driver is in (Aiken, Figure 3, 53, 61, [0033], The wire-based NIC driver 61 in communication with the wire-based NIC 53) and the first port (Aiken, Figure 3, 61, 124, [0052], [0038], The wireless NIC driver 61 communicating with the port/protocol interface 124), and the second network adaptor driver is in communication with the second network adapter (Aiken, Figure 3, The wireless NIC driver 62 in communication with the wireless NIC 54) and the second port (Aiken, Figure 3, 124, 125, [0052], [0038], The wireless NIC driver 62 communicating with the port/protocol interface125), and determining the second network is target network adapter driver for forwarding the data packet based on the found address forwarding information, and directly sending the data packet to the target network adapter driver, such that the target network adapter driver forwards the data packet through a second port (Aiken, [0071], [0051]-[0055], [0088], [0089], Determining a NIC driver (61, 150, 62) from among a plurality of NIC drivers for forwarding the packet based on the address found in the forwarding database and directly sending the packet to the determined NIC driver such that the determined NIC driver forwards the data packet through a NIC/port (53, 152, 54)).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Leake with wherein the data forwarding apparatus includes an operating system kernel bridge, a first and a second network adaptor driver, a first and a second port, and a first and a second network adaptor, and wherein the first network adaptor driver is in communication with the first network adapter and the first port, and the second network adaptor driver is in (Aiken, [0015], [0016]). 

The combination of Leake and Aiken do not explicitly disclose read the to-be-forwarded data packet from a network adapter cache corresponding to the first port, searching the address forwarding information in the network adapter cache for address forwarding information corresponding to the data packet.

However, Shenzhen discloses read the to-be-forwarded data packet from a network adapter cache corresponding to the first port, searching the address forwarding information in the network adapter cache for address forwarding information corresponding to the data packet (Shenzhen, [0019], [0032], Process/read the packet/frame from the fast forwarding rule cache table corresponding to the first port/NIC, searching/matching the address in the fast forwarding rule cache table for forwarding information corresponding to the packet).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of Leake and Aiken with read the to-be-forwarded data packet from a network adapter 

As for claim 14, Aiken discloses:
Selecting the second port based on the found address forwarding information; and determining as the target a network adapter driver the second network adapter corresponding to the second port (Aiken, [0071], [0055], [0088], [0089],  Determining a NIC driver (61, 150, 62) from among a plurality of NIC drivers for forwarding the packet based on the address found in the forwarding database, searching for a port and determining the NIC driver associated with the NIC port (53, 152, 54)).  

As for claim 15, Leake discloses:
Obtaining a destination address corresponding to the data packet (Leake, [0011]- [0014], FIG. 3A, FIG. 4A, Receiving the destination address of the packet); and searching, based on the destination address, the address forwarding table for an address forwarding entry corresponding to the destination address (Leake, [0011]- [0013], FIG. 3A, FIG. 4A, Look up/searching, based on the destination address, the routing table for an address for forwarding the packet which corresponds to the destination).  

As for claim 16, Aiken discloses:
(Aiken, FIG. 6, [0071], [0072], [0088], [0089], Directly sending the data packet to the second/selected NIC driver by sending the data packet through the intermediate network driver corresponding to the first NIC and the second NIC. The Examiner interprets any of the NICs (53, 152, 54) could correspond to either of the first port or second port and any of the NIC drivers (61, 150, 62) could correspond to the target network adapter driver).  

As for claim 17, the combination of Leake and Aiken does not explicitly disclose:
In response to determining when the address forwarding information corresponding to the data packet is not found, sending the data packet to the operating system kernel bridge, such that the operating system kernel bridge forwards the data packet.  

However, Shenzhen discloses in response to determining when the address forwarding information corresponding to the data packet is not found, sending the data packet to the operating system kernel bridge, such that the operating system kernel bridge forwards the data packet (Shenzhen, [0019], [0032], In response to determining the forwarding information for the packet is not found, returning/sending the packet to the linux network protocol stack which forwards the packet).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of the teachings of 

As for claim 18, Leake discloses:
Copying address forwarding information of the operating system kernel bridge; and 25storing the copied address forwarding information into the network adapter cache (Leake, FIG. 5, 518, FIG. 7B, [0017], [0047], [0048], Retrieving/copying the forwarding information from the kernel database and updating/storing the retrieved address into the forwarding information database in the ASIC switch device).

As for claim 19, Leake discloses:
The data address forwarding information includes a relationship between forwarding addresses and forwarding ports (Leakse, [0017], The routing table/forwarding information database includes the destination addresses and the associated forwarding information and Aiken, [0055]-[0057], The forwarding database includes the destination addresses and the ports).

Conclusion

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENEE HOLLAND whose telephone number is (571)270-7196.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JENEE HOLLAND
Examiner
Art Unit 2469



/JENEE HOLLAND/Primary Examiner, Art Unit 2469